The Court, after taking time to consider the point, decidéd that the appeal had not abated, and that the cause might be called for trial5 saving to the appellant the liberty to move far security for costs; as to the propriety of which, no opinion was then given.* Note. Ik tins ease ko motion for security for costs was made; and the fmlgment was afterwards affirmed without it. See Carter v. Washington and others, 0 fl and PL 5x. aud .Purvis v Hill, Ibid. 614; from which ¡eases it appears ih&t security fox* costs, if required, must be given; but it h not erre? to proceed without it, if not required.